436 S.E.2d 193 (1993)
Alvin McKay WILSON, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0191-91-2.
Court of Appeals of Virginia.
October 19, 1993.
William B. Kerkam, III, Richmond (Bremner, Baber & Janus, on brief), for appellant.
Thomas C. Daniel, Asst. Atty. Gen. (Stephen D. Rosenthal, Atty. Gen., on brief), for appellee.
Before MOON, C.J., and BAKER, BARROW, BENTON, COLEMAN, WILLIS, ELDER, BRAY and FITZPATRICK, JJ.

UPON A REHEARING EN BANC
In Wilson v. Commonwealth, ___ Va. App. ___, 429 S.E.2d 229 (1993), a majority of a panel of this Court reversed the judgment of the trial court. Appellee's petition for rehearing en banc was granted and argued on September 10, 1993. Upon consideration whereof, we reverse the judgment of the trial court for those reasons set forth in the panel's majority opinion. Accordingly, the stay of this Court's April 6, 1993 mandate is lifted, and the mandate is reinstated.
Chief Judge Moon, Judges Baker and Willis would affirm the judgment of the trial court for those reasons set forth in the dissenting opinion of the panel's decision.
The trial court shall allow court-appointed counsel for the appellant for the appellant an additional $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses.
This order shall be published and certified to the trial court.